285 So. 2d 506 (1973)
In re Paul Warren BATES
v.
STATE.
Ex parte Paul Warren BATES.
SC 579.
Supreme Court of Alabama.
November 15, 1973.
Charles C. King, Huntsville, for petitioner.
William J. Baxley, Atty. Gen., and Kent Brunson, Asst. Atty. Gen., for the State.
BLOODWORTH, Justice.
Petition of Paul Warren Bates for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Bates v. State, 51 Ala.App. , 285 So. 2d 501.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.